DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claim 26, the claimed subject matter “response balanced to within approximately 20% or less differentiation” is rendered indefinite.  Examiner notes balance is defined as a state of equilibrium or proportions of symmetry.  Examiner submits a differentiation of 20% is construed as unbalanced. Therefore, it is unclear as to how a balanced response is claimed.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 36 is/are rejected under 35 U.S.C. 102 (a)(1)(2) as being anticipated by Lee et al. US Pub No. 2015/0090866.


a set of sensor elements (fig 1, PD) including:
a first sensor element (fig 1, PD1), a second sensor element (fig 1, PD2), and
a third sensor element (fig 1, PD3),
a filter including:
a first component filter (fig 1,visible light filter) that forms a first channel and is aligned to the first sensor element, and
a second component filter (fig 1, IR blocking filter) that forms a second channel and is aligned to the
second sensor element, and
a third component filter (fig 1, PD3) that forms a third channel and is aligned to the third sensor element.

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lin et al. US Pub No. 2015/0090866 & Keller US Pat No. 5,406,067.

Allowable Subject Matter
Claims 18-25 & 27-35 are allowed. Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claim 37 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein “wherein a plurality of cross-sectional areas of the plurality of channels is configured to response balance the set of optical sensors”, in combination with the rest of the limitations of claim 18.

As to claim 30, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein “the first cross-sectional area and the second cross-sectional area balance responses of a first sensor element and a second sensor element of a set of sensor elements”, in combination with the rest of the limitations of claim 30.



The closest prior art of record Lin teaches a plurality of sensor elements may be tuned to a balanced response via an electrical feedback means (col 22, lines15-19) (col 10, lines 45-50). Secondary prior art Keller teaches it is known to selectively size and place filter elements in order to match the response of a specific sensor element (col 2, lines 5-9).  The combination of Lin and Keller fails to teach a net cross-sectional area of a first filter and a second filter balances a first and second sensor element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877